 1
 2                                                                  JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     JOHNATHAN PEREIDA,                ) NO. CV 18-10741-DOC (KS)
11                                     )
                 Petitioner,
12                                     )
           v.                          ) JUDGMENT
13                                     )
14   RICK HILL, Warden,                )
                                       )
15                   Respondent.       )
16   _________________________________ )

17
18         Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed with
19   prejudice.
20
21
                  0DUFK  
22   DATED:                                           ________________________________
23                                                           DAVID O. CARTER
                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
